DOCUMENTS UNDER SEAL
                    Case 5:19-cr-00286-SVK Document 40 Filed 12/08/20 Page 11:38-1:48pm
                                                          TOTAL TIME (m ins):
                                                                              of 1      (10 mins)
M AGISTRATE JUDGE                        DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                           Justine Fanthorpe via Zoom               Anna Dub via Zoom
MAGISTRATE JUDGE                         DATE                                    NEW CASE         CASE NUMBER
Susan van Keulen via Zoom                12/8/2020                                              5:19-cr-00286-SVK-1
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                PD.     RET.
Tracy Michael Mapes via Zoom                       N       Y       Severa Keith via Zoom              APPT.
U.S. ATTORNEY                            INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Scott Simeon via Zoom                                                          SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR          PARTIAL PAYMENT
                            N/A                                    APPT'D COUNSEL            OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                      STATUS
                                                                                                        TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING           IA REV PROB. or         OTHER
                                                                                or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA            PROB. REVOC.            ATTY APPT
                                                                                                        HEARING
                                                     INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED           TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON            READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT              SUBSTANCE
                                                         RELEASE
      RELEASED          ISSUED                       AMT OF SECURITY      SPECIAL NOTES              PASSPORT
      ON O/R            APPEARANCE BOND              $                                               SURRENDERED
                                                                                                     DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED         RELEASED      DETENTION HEARING           REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS        TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
   CONSENT                     NOT GUILTY                 GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                 STATUS RE:
1/12/21                           HEARING                 HEARING              CONSENT                 TRIAL SET

AT:                               SUBMIT FINAN.           PRELIMINARY          CHANGE OF                STATUS
                                  AFFIDAVIT               HEARING              PLEA
1:30PM                                                    _____________
BEFORE HON.                       DETENTION               ARRAIGNMENT           MOTIONS                JUDGMENT &
                                  HEARING                                                              SENTENCING
SvK
       TIME W AIVED               TIME EXCLUDABLE         IDENTITY /           PRETRIAL                PROB/SUP REV.
                                  UNDER 18 § USC          REMOVAL              CONFERENCE              HEARING
                                  3161                    HEARING
                                               ADDITIONAL PROCEEDINGS
Defendant consents to proceed by video appearance via Zoom.


                                                                                     DOCUMENT NUMBER:
